Citation Nr: 0902986	
Decision Date: 01/28/09    Archive Date: 02/09/09

DOCKET NO.  07-16 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
peripheral neuropathy of the upper right extremity.

2.  Entitlement to a rating in excess of 10 percent for 
peripheral neuropathy of the upper left extremity.

3.  Entitlement to a rating in excess of 10 percent for 
peripheral neuropathy of the lower right extremity.

4.  Entitlement to a rating in excess of 10 percent for 
peripheral neuropathy of the lower left extremity.

5.  Entitlement to a rating in excess of 20 percent for Type 
II diabetes mellitus.

6.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to May 1970.  
Service personnel records in the veteran's claims file verify 
his status as a combat veteran, specifically his receipt of 
the Combat Infantryman Badge (CIB).

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision 
rendered by the St. Louis, Missouri, Regional Office (RO) of 
the Department of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a June 2007 statement, the veteran requested a hearing at 
the RO before a Decision Review Officer (DRO).  There is no 
evidence associated with the claims folder to indicate that 
he has withdrawn this request.

Pursuant to 38 C.F.R. § 3.103(c) (2008), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  To ensure full compliance with 
due process requirements, a remand to the RO is required.



Accordingly, the case is REMANDED for the following action:

The RO should schedule the veteran for a 
hearing before a DRO, at the RO, in 
accordance with his June 2007 request.  
The RO should notify the appellant and his 
representative of the date and time of the 
hearing.  After the hearing, the claims 
file should be returned to the Board in 
accordance with current appellate 
procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


